Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims in the reply filed on 1-15 is acknowledged.
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/8/2022.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2021/0375342 A1; hereinafter Sun) in view of Mizutani et al. (US 20150060991 A1; hereinafter Mizutani).

Regarding Claim 1, Sun (All figures; Fig.1, 5A) discloses a semiconductor device, comprising: 

    PNG
    media_image1.png
    329
    312
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    246
    330
    media_image2.png
    Greyscale

a storage element layer (100; [0048]); and 
a selector (T) electrically coupled to the storage element layer (100), and 
a first conductive layer (10; [0049]) connected to the selector layers.
Sun is silent about the detail of the selector to comprises: a first insulating layer, a second insulating layer and a third insulating layer stacked up in sequence, wherein the second insulating layer is sandwiched in between the first insulating layer and the third insulating layer, and the first insulating layer and the third insulating layer include materials with higher band gap as compared with a material of the second insulating layer; and a second conductive layer connected to the third insulating layer.  

    PNG
    media_image3.png
    292
    376
    media_image3.png
    Greyscale

Mizutani Figure 2
Mizutani (Fig.2) discloses a selector device comprising: a first insulating layer (AOX1), a second insulating layer (HSO) and a third insulating layer (AOX2) stacked up in sequence, wherein the second insulating layer (HSO) is sandwiched in between the first insulating layer (AXO1) and the third insulating layer (AXO2), and the first insulating layer and the third insulating layer include materials with higher band gap as compared with a material of the second insulating layer (see [0009]-[0010]); 
a second conductive layer (MG; [0049]) connected to the third insulating layer (AOX2).  
Therefore it would have been obvious to have a selector device having three layers of insulating layer as detailed in Mizutani since this structure would results in an improved semiconductor device performance (see Mizutani abstract).
Regarding Claim 2, Sun in view of Mizutani were as applied in claim 1, Mizutani ([0170]) discloses wherein the first insulating layer (AOX1) and the third insulating layer (AOX2) include materials selected from the group consisting of silicon nitride (SiN), silicon oxide (SiO2), aluminum oxide (A1203), yttrium oxide (Y203) and hafnium silicate (HfSiOx).  
Regarding Claim 3, Sun in view of Mizutani were as applied in claim 1, Mizutani ([0170]) discloses wherein the second insulating layer (HSO) includes a material selected from the group consisting of titanium oxide (TiO2), strontium titanate (SrTiO3), barium titanate (BaTiO3), zirconium oxide (ZrO2), hafnium oxide (HfO2) and hafnium titanate (HfTiOx).  
Regarding Claim 4, Sun in view of Mizutani were as applied in claim 1, Sun (Fig.1, 5A) discloses wherein the storage element layer (100) comprises a reference layer (20; [0049]), a free layer (50; [0049]) and a tunnel barrier layer (30) located in between the reference layer (20) and the free layer (50).  
Regarding Claim 5, Sun in view of Mizutani were as applied in claim 4, Sun (Fig.1, 5A) discloses further comprising a top electrode (70; [0049]) connected to the free layer (50) and a bottom electrode (15) connected to the reference layer (20), wherein the selector (T) is disposed above the storage element layer (the device T can be seen above or below the storage element) and electrically connected to the storage element layer (100) through the top electrode (top and bottom electrode can be connected with any side of the storage element interchangeably).  
Regarding Claim 6, Sun in view of Mizutani were as applied in claim 4, Sun (Fig.1, 5A) further comprising a top electrode (70; [0049]) connected to the free layer (50) and a bottom electrode (15) connected to the reference layer (20), wherein the selector (T) is disposed below the storage element layer (100) and electrically connected to the storage element layer through the bottom electrode (15).  
Regarding Claim 7, Sun in view of Mizutani were as applied in claim 1, Sun ([0049]) and Mizutani ([0073])) both discloses that wherein the first conductive layer (15 from Sun reference) and the second conductive layer (MG from Mizutani) comprises a metal having a work function of 3.8eV to 4.6eV (both references used are using same material as the applicant’s and therefore the work functions would be the same).  
Regarding Claim 8, Sun (Fig.1, 5A, and 21I) discloses a semiconductor device, comprising: a first interconnection structure (631; [130]) disposed on a substrate (601; [0123]); a magnetic tunnel junction (100/ or what is shown in 630) and a selector (T or the diodes in [0132]) disposed on the first interconnection structure (631), wherein the magnetic tunnel junction is electrically coupled to the selector (T or diodes), a second interconnection structure (633) disposed over the magnetic tunnel junction and the selector, and electrically connected to the magnetic tunnel junction and the selector and a first conductive layer (10; [0049]) connected to the first interconnection layer (631).
Sun is silent about the details of the selector device to comprise: a second conductive layer disposed over the first conductive layer and electrically connected to the first interconnection structure; two high band gap material layers disposed in between the first conductive layer and the second conductive layer; and a low band gap material layer disposed in between the two high band gap material layers, wherein a ratio of a thickness of each of the two high band gap material layers relative to a thickness of the low band gap material layer is 1:1 to 1:50.
Mizutani (Fig.2) discloses a second conductive layer (MG) disposed over the first conductive layer (10 from Sun) and electrically connected to the first interconnection structure (631 from Sun); 
two high band gap material layers (AOX1, AOX2) disposed in between the first conductive layer (10 from Sun) and the second conductive layer (MG); and
a low band gap material layer (HSO) disposed in between the two high band gap material layers (AOX1, AOX2; see [0009]-[0010]), wherein a ratio of a thickness of each of the two high band gap material layers relative to a thickness of the low band gap material layer is 1:1 to 1:50 ([0098], [0103]-[0106]).
Therefore it would have been obvious to have a selector device having three layers of insulating layer as detailed in Mizutani since this structure would results in an improved semiconductor device performance (see Mizutani abstract).
Docket No.: 099606-US-PAApplication No.: 16/933,914
Regarding Claim 9, Sun in view of Mizutani were as applied in claim 8, Mizutani ([0098], [0103]-[0106]) discloses wherein a ratio of the thickness of each of the two high band gap material layers relative to the thickness of the low band gap material layer is 1:2 to 1:40.  
Regarding Claim 10, Sun in view of Mizutani were as applied in claim 8. furtherSun (Fig.1, 5A) discloses a top electrode (70) disposed on the magnetic tunnel junction (100) and a bottom electrode (15) disposed below the magnetic tunnel junction, wherein the magnetic tunnel junction is electrically coupled to the selector through the top electrode (the magnetic junction can be connected in any side interchangeably).  
Regarding Claim 11, Sun in view of Mizutani were as applied in claim 10, further comprising a liner layer covering sidewalls of the magnetic tunnel junction and sidewalls of the selector, and a passivation layer surrounding the liner layer.  
Sun (Fig.21D-J) discloses a liner layer (625; [0125]) covering sidewalls of the magnetic tunnel junction and sidewalls of the selector, and a passivation layer (630/632/634) surrounding the liner layer (625).  
Mizutani (Fig.15) also discloses a liner layer (SW; Fig.15) covering sidewalls of the selector (MG and MZ) and a passivation layer (IL1; [0143]) surrounding the liner layer (SW).
Regarding Claim 12, Sun in view of Mizutani were as applied in claim 8, Sun (Fig.1, 5A) further comprising a top electrode (70) disposed on the magnetic tunnel junction (100) and a bottom electrode (15) disposed below the magnetic tunnel junction, wherein the magnetic tunnel junction is electrically coupled to the selector through the bottom electrode (the magnetic junction can be connected in any side interchangeably).  
Regarding Claim 13, The semiconductor device according to claim Sun (Fig.21A-21J) discloses a connecting via (620/622/624; [0124]) physically connecting the selector to the first interconnection structure (631), and wherein the magnetic tunnel junction is disposed on the first interconnection structure (631) aside the connecting via (shown).  
Regarding Claim 14, Sun in view of Mizutani were as applied in claim 8, Mizutani ([0170]) discloses wherein the two high band gap material layers (AOX1, AOX2) include materials selected from the group consisting of silicon 4Customer No.: 31561Docket No.: 099606-US-PAApplication No.: 16/933,914nitride (SiN), silicon oxide (SiO2), aluminum oxide (A1203), yttrium oxide (Y203) and hafnium silicate (HfSiOx).  
Regarding Claim 15, Sun in view of Mizutani were as applied in claim 8, Mizutani ([0170]) discloses wherein the low band gap material layer (HSO) includes a material selected from the group consisting of titanium oxide (TiO2), strontium titanate (SrTiO3), barium titanate (BaTiO3), zirconium oxide (ZrO2), hafnium oxide (HfO2) and hafnium titanate (HfTiOx).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAJAR KOLAHDOUZAN whose telephone number is (571)270-5842. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HAJAR KOLAHDOUZAN/Examiner, Art Unit 2898  

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896
June 17, 2022